DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This is the response to amendment filed 08/10/2021 for application 15/374454. 
Claims 1-7, 10-17, 19-21, and 23-24 are currently pending and have been fully considered.
Claims 8-9, 18, and 22 have been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 10-11, 13-17, 19-21 and 23-24 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over BECKER (U.S. 4,343,730).
Regarding claims 1-3, and 24, BECKER teaches in general and states in the abstract, water-in-oil emulsions of homopolymers and copolymers of acrylamide alkylene quaternary ammonium salts and their use.
BECKER teaches in lines 64-68 of column 3 that an emulsifying agent is used to form the water in oil emulsions.
BECKER teaches in lines 46-60 of column 4 that the emulsions are stable and contain an aqueous internal phase and a non-aqueous external phase. BECKER teaches that the water-in oil emulsions are made such that water swollen particles, 2 microns or smaller in size, are suspended in an external phase in stable suspensions. (stabilized water droplets packed inside oil dispersion)
BECKER does not explicitly teach that the water-in-oil emulsions comprise a highly vicious, sticky oil-like medium.
flocculating aids and another use is for removal of oils and solids from aqueous systems (causing the fine particles to stick to water-in-oil emulsion, thereby agglomerating at least a portion of fine particles from the slurry) in lines 60-61 of column 9, and in lines 5-8 of column 7, one of the uses is agglomerating suspended particles.
BECKER does not teach the order of adding components comprising providing a solution of oil and emulsifying agent, and then progressively dispersing water into the solution of oil and emulsifying agent to form a concentrated water in oil emulsion and then introducing a slurry of fine particles to the concentrated water in oil emulsion. 
However, BECKER teaches a solution of oil and water and then progressively adding the emulsifying agent to form a concentrated water in oil emulsion and then introducing a slurry of fine particles to the concentrated water in oil emulsion.  
See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.)

BECKER does not explicitly teach keeping the stabilized water drops within the oil phase.  
However, BECKER also teaches in lines 6-14 of column 9 that the process comprises subjected a separate oil-in-water emulsion with the composition (the water-in-oil emulsions) such that the oil particles in the oil-in-water emulsion coalesce (binding) sufficiently to rise to the surface or sink to the bottom.
BECKER does not explicitly teach that the stabilized water drops stay within the oil phase of the water-in-oil emulsion. BECKER teaches in lines 25-35 of column 10 that the process may be performed with not agitation and extended settling time.  
There is no reason to believe that the water that is in the water-in-oil emulsion would somehow separate out, absent agitation, given that the oil phase is hydrophobic.

One of ordinary skill in the art would apply the process to coal particles with a reasonable expectation of success.
Regarding claims 7 and 9-10, BECKER teaches that the water-in-oil emulsions have use for removal of oil (liquid) and solids from aqueous systems.
Regarding claims 10-11, BECKER teaches in lines 1-3 of column 5 that the ratio of aqueous phase to oil phase is from at least 5% by weight of the total emulsion, such as from 5 to 95wt%.
The internal phase is taught to comprise at least 5% by weight, of the total emulsion, such as from 5 to 95wt%.
Wherein the general conditions are known, optimization or workable ranges involve only routine experimentation.
Regarding claim 13 and 14, BECKER teaches in columns 10 and 11 the use of means of producing as bubbles along with the flocculation aid for removal of oil and solids from aqueous systems.
Regarding claim 15 and 16, BECKER teaches in lines 25-37 of column 1 that the emulsions may be used as flocculation aids.

BECKER also teaches in columns 10 and 11 the use of froth flotation alongside the claimed flocculation aids to form bubbles that cause the solid particles (minerals) to rise to the surface.
Regarding claim 16, BECKER teaches in columns 9-12 the treatment of aqueous system including waste water in columns.
Regarding claims 21-22, the combination of limitations in these 2 claims have been addressed above.
Regarding claim 23, BECKER does teach the uses for the water-in-oil emulsions and lists their uses as including as flocculating aids and another use is for removal of oils and solids from aqueous systems in lines 60-61 of column 9, and in lines 5-8 of column 7.  Oils would be expected to be hydrophobic and a water-in-oil emulsion that can be used to agglomerate the oils would also be considered hydrophobic.
Claim Rejections - 35 USC § 103
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BECKER (U.S. 4343730) as applied to claims 1-7,10-11,13-17, 19-21 and 23-24 above, and further in view of EL-NOKALY (USPGPUB 2003/0228339).

BECKER does not explicitly teach an external oil added to the water-in-oil emulsion to change the hydrophobicity of the water-in-oil emulsion.
However, EL-NOKALY teaches emulsion compositions with an internal phase and an external phase with particles dispersed in the emulsion. Although EL-NOLKAY teaches that an emulsion in which the particles dispersed may be used to minimize agglomeration and flocculation, EL-NOKALY also teaches in paragraphs 63 and 84 that a coating may be used to affect the hydrophobicity of the particles.
It would be obvious to one of ordinary skill in the art to apply a coating to affect the hydrophobicity as taught by EL-NOKALY to BECKER. BECKER explicitly teaches a hydrophobic inert external oil phase.
The use of the coatings to the particles (tiny portions of stabilized water droplets) allows for control of the hydrophobicity.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.



Response to Arguments
Applicant's arguments filed 08/10/2021 have been fully considered but they are not persuasive. 
Applicant argues that BECKER teaches a process in which the agglomeration of fine particles with water-in-oil emulsions in oil-in-water emulsions require the emulsion broken apart in order to release the internal aqueous phase.
This is not percussive as although BECKER does not explicitly teach that the stabilized water drops stay within the oil phase of the water-in-oil emulsion, BECKER teaches in lines 25-35 of column 10 that the process may be performed with not agitation and extended settling time.  
There is no reason to believe that the water that is in the water-in-oil emulsion would somehow separate out, absent agitation, given that the oil phase is hydrophobic.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        

/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771